 In the Matter Of C. HAGER & SONS HINGE MANUFACTURING COMPANY,'EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DIs-TRICT No.9, PETITIONERCase No. 14-RC-8.-Decided November b, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed .2After the hearing, the Employer filed a motionfor further hearing.For the reasons stated below, the motion ishereby denied.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The organizations involved :The Petitioner is an unaffiliated labor organization claiming torepresent employees of the Employer.United Steelworkers of America, herein called the Intervenor, isa labor organization affiliated with the Congress of Industrial Or-ganizations, claiming to represent employees of the Employer.3.The question concerning representation :Since 1937, the Employer has recognized the Intervenor as theexclusive bargaining representative of all its production and main-and since that date has entered into successive contracts with the In-3The name ofthe Employerappears as amended atthe hearing.= The hearingofficerlimited the intervention of the Intervenor,which has not compliedwith the filing requirementsof Section 9 (f), (g), and(h) of the Act,to a showing of anycontractual rights it might have.In accordancewith the policyannounced inMatter ofAmerican Chain and CableCo., 77 N.L. R. B. 850,the contracting union should have beenpermittedto intervene for all purposes.However,the position of the Intervenor on allissues wasadequatelypresentedat thehearing, so there was no prejudice.80 N. L. R. B., No. 36.163817319-49-vol. 80-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDtervenor.Both the Employer and the Intervenor contend that theircurrent contract, which will remain in effect until May 18, 1949, is abar to this proceeding.As this contract was executed on August30, 1947,3 12 days before the Petitioner had demanded recognition ofthe Employer,4 it would operate as a bar were it not for theinclusiontherein of certain illegal provisions.The contract provides for a union shop on a 15-day basis and formaintenance of membership ; it also calls for the compulsory check-offof union dues, evidently without individual written authorization.6All the parties admit that the contract was signed after August 22,1947,6 the effective date of the Labor Management Relations Act, that3The contract was signed by the Employer on August 29, 1947,and by representativesof the Intervenor on August 30, 1947.Representatives of the local union, however, didnot sign the contract until September 18, 1947, 1 day after the petition had been filedand 7 days after the Petitioner had demanded recognition.The Employer and theIntervenor assert that,as they were the only parties to the agreement,the signaturesof representatives of the local were not neces.aiy for its executionThe Petitionercontends,on the other hand, that the contract did not become effective until it had beensigned by representatives of the local and that its petition was therefore timely filed.Thecontract provides,in its first paragraph,that the agreement was made "betweenC.Hager & Sons Hinge Manufacturing Company . . . and the United Steelworkersof America on behalf of Local No 1509It seems clear that the parties to the.11contract are the Employer and the Intervenor,with the latter acting as an agent for thelocal.Certainly there is no provision in the agreement or in the bylaws of the localrequiring the local's signature to the contractIt appears,therefore,that the contractbecame effective upon its being signed by the Employer and the Intervenor.SeeMatterof ElectroMetallurgical Company, 72 NL. R B. 1396,at 1399;Matter of MontgomeryWard & Co , Incorporated,68 N. L.R. B 369, at 371.4 The Petitioner demanded recognition of the Employer on September 11, 1947, and filedits petition on September 17, 1947..0Article II, Section 3 of the contract provides:The Company recognizes the United Steelworkers of America in behalf of LocalNo. 1509, as the sole collective bargaining agency for the employees of the Company.The employees of the Company who are now members of the Union shall remainmembers of the Union during the term of this agreementAll employees hired during the term of this agreement shall become members ofthe Unionwithin fifteen(15)working days.[Italics supplied.]Article II,Section 5 provides :After the fifteen(15) day period,the Company will deduct on the first pay ofeach month,theUnion dues,fines and assessments for the preceding month andpromptly remit the same to the International Secretary-Treasurer of the Union.The Union shall promptly furnish to the Company a list of members in good standingand for such employees as shall join the Union after the date of this agreement.The Union shall at the beginning of each month furnish to the Company a state-ment showing a list of such employees who have joined the Union during the precedingmonth.The Employer and the Intervenor contend, however,that the union-security provisionsbecame effective before that dateThey argue that, because their prior contract con-tained identical union-security provisions,because they had an oral agreement to continuein effect all the provisions of this contract until a new agreement had been reached, andbecause the only subject of dispute was wages,the union-security provisions of theprevious contract remained in effect and constituted a binding obligation before August22, 1947.There is no merit to this argument.Section 102 of the Labor ManagementRelations Act provides that "the provisions of section 8 (a) (3) and section 8 (b)(2)..shall not make an unfair labor practice the performance of any obliga-tionunder a collective bargaining agreemententered into prior to the date of enactmentof this Act (June 23,1947)...ifthe performance of such obligation would not C.HAGER & SONS HINGE MANUFACTURING COMPANY165no union-security authorization election was held by the Board, andthat the Board was not requested to hold such an election.'As theunion-shop provision does riot satisfy the conditions laid down in theproviso to Section 8 (a) (3),8 it is illegal, even if no action has beentaken pursuant to it.The mere existence of such a provision acts asa restraint upon those desiring to refrain from union activities withinthe meaning of Section 7 of the Act, and is evidence that the Inter-venor and the Employer are in accord in denying employment tothose who refuse to join the Union within the required time.Thecompulsory check-off provision, which does not require written au-thorizations by individual employees, is also illegal, as Section 302 9 ofthe Labor Management Relations Act makes the mere execution of sucha provision a misdemeanor.As both the Employer and the Intervenor have violated the Actin the execution of their current contract, we believe that this con-tract is not a bar to a current determination of representatives.Wefind that a question affecting commerce exists concerning the repre-sentation of employees of the Employer, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.have constituted an unfair labor practice under section 8 (3) of the National LaborRelationsAct prior to the effectivedate of this title, unlesssuch agreement was renewedor extended subsequent thereto."[Italics supplied.]The prior contract was terminatedon May 18, 1947. As the extensionagreementwas oral,there wasno valid collectivebargainingagreement for a definiteperiod inexistence between that date and August 30,1947, when the new contract was executedEven if we accept thecontentionthat therewas a bindingobligation to continuethe union-securityprovisions in effect until a newagreement had been reached,the new contract extendedthese provisionsafter the effectivedate of the Act.iAs the Intervenorhas not compliedwith the filingrequirementsof Section9 (f), (g),and (h)of the Act,the Boardcould not have conductedsuch an election even if requestedto do so.8 This proviso provides :..nothing inthis Act, orin any otherstatute of the UnitedStates, shall pre-clude an employer from making an agreement with a labor organization . . . torequire as a condition of employment membership thereinon or after the thirtiethdayfollowing the beginning of such employmentor the effectivedate of such agree-ment, whichever is the later, . . . (ii)if,following the most recent election heldas provided in section 9 (e) the Board shallhavecertifiedthat at least a ma)orityof the employees eligible to vote in such election have voted to authorize such labororganization to make such an agreement...[Italics supplied.]9 Section302 of the Act provides,in part :(a) It shall be unlawfulfor any employer to pay or deliver,ortoagree to pay ordeliver,any money or other thing of value to any representativeof any of his em-ployees who are employedin an industryaffectingcommerce.(b) It shall be unlawfulfor any representative of any employeeswho are employedin an industryaffectingcommerceto receive or accept,or to agree to receive or accept,from the employer of such employees any money or other thing of value(c)The provisions of this section shall not be applicable...(4)with respecttomoney deducted from the wages of employeesin payment of membership duesin a labor organization:Provided,That the employer has receivedfrom eachemployee,on whose account such deductionsare made,a written assignmentwhichshall notbe irrevocablefor a period of more thanone year, orbeyond thetermination dateof the applicable collectiveagreement,whicheveroccurs sooner. . . . [Italicssupplied.] 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The appropriate unit :The Petitioner seeks to represent a unit of employees in the Em-ployer'smachine shop, including tool and die makers, machinists,maintenance machinists, their helpers and apprentices, and all em-ployees engaged in making, erecting, assembling, installing, main-taining, repairing, and dismantling machinery or parts thereof '10 butexcluding supervisors."The Employer and the Intervenor contendthat, in view of the past history of collective bargaining on a plant-wide basis and the fact that the activities of the machine shop em-ployees are closely interrelated with those of the other employees inthe plant, the existing contract unit of all production and maintenanceemployees, including the machine shop employees here involved, isthe appropriate one.The Employer's machine shop is located in a separate section atone end of its plant.Of the 700 to 750 employees in the plant, ap-proximately 30 are employed in the machine shop, as tool and diemakers, machinists, shaper hands, die grinders, maintenance and mill-wright men, miller hands, heat treaters, welders, lathe hands, latheoperators, and helpers and apprentices.They are engaged in mak-ing,12maintaining, and repairing tools, dies, and fixtures which areused in the Employer's production processes.There is no formal apprenticeship program at the Employer's plant.Machine shop employees are promoted from the various productiondepartments, but further training is required to enable the productionemployees to do the work in the machine shop 13Although the Em-ployer contends that 75 percent of its machine shop employees couldnot qualify as journeymen machinists, it admits that in general theyare more highly paid and more skilled than its production employees.10 The Employer contends that set-up men, who attach tools to and remove them fromthe machines in the various departments and, when necessary,make minor adjustmentson the machines,would be included in the Petitioner'sdefinitionof the appropriate unit.There are approximately 20 set-up men at the Employer's plant, one or more in each ofthe production departments,working under the supervision of the foreman in theirrespective departments.The Petitioner stated at the hearing that it was not seekingto include the set-up men in the unit, but refused to amend its unit description.11Both the Petitioner and the Employer would exclude the machine shop foremanas a supervisorThe Petitioner would include the assistant foreman,however, as anon-supervisory employee.The assistant foreman spends part of his time working asa tool and die maker, but also directs the work of the employees in the machine shop andpasses on the quality of their workThe record discloses that his recommendation as todischargeswould be given considerable weight.The assistant foreman will thereforebe excluded as a supervisor.SeeMatter of National Container Corporation,Ino., 75N. L. it. B.770; Matter of Sigmund Cohn ofCo., 75 N. L.R B. 177.12The Employer stated that it purchases a "considerable amount"of its tools, dies, andfixtures from jobbing tool and machine shops. It admitted,however,that some of theseare made by its own machine shop employees.13 It is not clear from the record what this further training consists of.The Employerstated at the hearing that production employees are often sent to night trade or technicalschools before being transferred to the machine shop. C.HAGER & SONS HINGEMANUFACTURING COMPANY167We have found units of tool makers, die makers, machinists, andother employees engaged in the fabrication of tools and dies in a sep-arate toolroom or machine shop to be appropriate, even though notall the machine shop employees have possessed definite craft skills.',The machine shop employees here petitioned for constitute an identi-fiable, homogeneous group, with a sufficient craft nucleus to enablethem to constitute a separate unit, notwithstanding the history ofcollective bargaining on a plant-wide basis 15We find, accordingly, that the machine shop employees may, if theyso desire, constitute a separate unit.However, we shall make no unitdetermination pending the outcome of the election directed below. If,in this election, the employees in the voting group described belowselect the Petitioner, they will be taken to have indicated their desireto constitute a separate unit.We shall not place the name of the Inter-venor on the ballot, as it has not complied with Section 9 (f), (g), and(h) of the Act 16In accordance with the foregoing, we shall direct that an election beheld among the employees employed in the machine shop at the Em-ployer's St. Louis, Missouri, plant, including tool and die makers,machinists, shaper hands, die grinders, maintenance and millwrightmen, miller hands, heat treaters, welders, lathe hands, machine latheoperators, and their apprentices and helpers, but excluding supervisorsas defined in the Act.17DIRECTION OF ELECTIONAs part ofthe investigation to ascertain representatives for thepurposes of collective bargainingwith C.Hager&Sons Hinge Manu-facturingCompany, St.Louis, Missouri,an election by secret ballot14Matter of Robertshaw-Fulton Controls Company(American Thermometer Company),77 N. L.R. B. 316;Matter of National Container Corporation,Inc., 75N. L.It.B. 770;Matter of InternationalHarvesterCompany,79N L. It. B. 145215 SeeMatter of Continental Can Company,76 N. L It. B. 131;Matterof ColumbusBoltWorks,76 N. L R. B. 305. After the hearing, the Employer filed a motion for furtherhearing, allegingthat, onthe basisof theBoard's decision inMatter of National TubeCompany,76 N. L.It. B. 1199, it should bepermitted to introduceevidence relating to bar-gaining historyin the binge industry.The factors underlyingour decision in that case arenot presenthere, however.First, according to the statements made by the Employer in itsmotion papers,of the six other companies in the industry, only threeor four are actuallybargaining on a plant-wide basis.Second, thefunctionsof themachine shop employeeshere involved are not as "intimately connected" with theproduction process as were thoseof the bricklayersemployed bythe NationalTube Company.Althoughthere is some per-sonal contact between the machine shop employees and the Employer's production employees,the record discloses that the operations of the machine shop are no moreinterrelated withthe Employer's production processesthan theyare in any manufacturing plant.19Matter of Wilson Transit Company,75 N. L.R. B. 181.17 Both the foreman and the assistant foreman of the machine shop are excluded. Seefootnote 11,supra. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employees inthe voting group described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented by International Association of Machinists,District No. 9, for the purposes of collective bargaining.MEMBER HOUSTON took no part in the consideration of the above De-cision and Direction of Election.